Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 10/15/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/16/2021 have been entered.
Priority
This application, Pub. No. US 2018/0003707 A1, claims foreign priority to JP 2016-129759, filed 06/30/2016.
Status of Claims
Claims 18-20 and 23 are currently pending.  Claims 1-20 have been originally pending and subject to species election requirement have been subject to election/restriction requirement mailed 02/08/2019.  Claims 1, 4, 7, 10, 12, 18 and 20 have been amended; and Claims 3 and 9 have been cancelled, as set forth in Applicant’s amendment entered 09/26/2019.  Claims 1, 2, 8, 10, 11 and 16-20 have been amended, and Claims 21-23 have been added, as set forth in Applicant’s amendment filed 02/24/2020.  Claims 18 and 20 have been amended; Claims 1, 2, 4-8, 10-17, 21 and 22  allowed.
Withdrawn Objections/Rejections
The rejections of the claims set forth in the Final Office Action mailed 01/19/2021 are withdrawn in view of Applicant’s amendment of the claims.
Withdrawal of Species Election Requirement
Claims 18-20 and 23 are allowable.  The restriction requirement between inventions species (1)-(9), as set forth in the Office action mailed on 02/08/2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 18-20 and 23 are allowed and renumbered as Claims 1-4.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 18-20 and 23 are allowed because the prior art does not teach or fairly suggest a method for purifying an antibody reagent and detecting a test substance in a sample by an immune .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641